Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 1 of 29 PageID #: 1



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

DANIELLE LEMA

      VS.                              Civil Action No.

FEDERAL HOUSING FINANCE
AGENCY,
FEDERAL NATIONAL
MORTGAGE ASSOCIATION,
NATIONSTAR MORTGAGE, LLC

                          COMPLAINT

1.     Plaintiff, Danielle Lema is the owner of real property located at 15 Ninth
Street, East Providence, Rhode Island.

2.    Through this action Plaintiff challenges the lawfulness of the attempted
foreclosure sale of the residence of Danielle Lema, scheduled for January 30, 2019,
by certain Defendants: The Federal National Mortgage Association (“Fannie Mae”
or “Fannie Mae”), an agency or instrumentality of the federal government; Fannie
Mae’s conservator and regulator, the Federal Housing Finance Agency (“FHFA”),
a federal agency; Nationstar Mortgage, LLC, a Delaware Limited Liability
Company and loan servicer (“Nationstar”) acting as an agent of Fannie Mae and
FHFA, through its attorney, Brock & Scott, PLLC(“Brock”)

4.     The Defendants Fannie Mae FHFA, and Nationstar failed to send the
Plaintiff a Default Letter pursuant to the terms of the mortgage, failed to provide
the Plaintiff a Notice of foreclosure counseling in conjunction with this attempted
foreclosure in violation of R.I.G.L 34-27-3.1 and failed to mail the Plaintiff a
Notice of Mediation and seek to exercise the statutory power of sale and seek to
and conduct a purported foreclosure sale on the Property on January 30, 2019.
Plaintiff seeks declaratory relief, injunctive relief, damages, and other relief from
this Court, because Defendants Fannie Mae, FHFA, and Nationstar acted jointly to
deprive Plaintiff of her interest in the Property by conducting a foreclosure sale
without providing her with adequate notice and an opportunity for a meaningful
hearing, as required by the Due Process clause of the Fifth Amendment to the
Constitution of the United


                                          1
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 2 of 29 PageID #: 2



States, and other laws, and caused harm to him in various other ways hereinafter
stated.

                          JURISDICTION AND VENUE

5.    This Court has jurisdiction over this action and all defendants
pursuant to 28 U.S.C. § 1331, because this case arises under the Constitution and
laws of the United States.

6.     This Court also has jurisdiction over this action and all defendants
pursuant to 28 U.S.C. § 1332 because the parties in this case are citizens of
different states and the amount in controversy exceeds $75,000.00, exclusive of
interest or costs and FHFA is an instrumentality of the United States government.

7.     The principal events giving rise to the claims stated herein occurred in this
district and venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and
1391 (c)(2).

8. This Court has authority to issue declaratory and injunctive relief pursuant to
28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. Rule 57.

9.   The Plaintiff Danielle Lema is a citizen of the United States who resides at
15 Ninth Street, East Providence, RI 02914 (“Property”).

10. The Federal Housing Finance Agency (“FHFA”) is an independent agency
of the United States Federal Government established pursuant to 12 U.S.C. § 4511
et seq.

11. The Federal National Mortgage Association (“Fannie Mae” and “Fannie
Mae”) is a corporation organized under the laws of the United States by special
charter, to serve the important governmental objectives of providing stability in
the secondary mortgage market, responding appropriately to the private capital
market, providing ongoing assistance to the secondary market for residential
mortgages, promoting access to mortgage credit throughout the nation by
increasing the liquidity of mortgage investments and improving the distribution of
investment capital available for residential mortgage financing, and managing and
liquidating federally owned mortgage portfolios in an orderly manner, with a
minimum of adverse effect upon the residential mortgage market and minimum
loss to the Federal Government. See 12 U.S.C. § 1716.


                                          2
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 3 of 29 PageID #: 3



        Nationstar Mortgage, LLC (“Nationstar”) is a Delaware limited liability
company engaged in the business of collecting debts in this state with its principal
place of business located a 8950 Cypress Waters Boulevard, Dallas, Texas, 75019.

       6.   The principal business purpose of Nationstar is the collection of debts
using the mails and telephone.

      7.     Nationstar regularly attempts to collects debts alleged to be due it and
others. It is a debt collector and asserts that it is a loan servicer for Plaintiff’s
mortgage. It does business under the fictitious name of Mr. Cooper.

      8.     At the time that Nationstar commenced servicing Plaintiff’s mortgage,
she was delinquent in payments and Nationstar treated her loan as if it were in
default

      9.    Brock & Scott, PLLC (“Brock”) by letter dated December 7, 2018,
has scheduled a foreclosure sale for Plaintiff’s home on January 30, 2019 at 12 :00
PM, as indicated by Exhibit B.

      10. Neither Fannie Mae nor Nationstar has sent Plaintiff a
default notice pursuant to the provisions of paragraph 22 of my mortgage.

       11. No default notice has been sent to Plaintiff, pursuant to
paragraph 22 of the mortgage. This section of Plaintiff’s mortgage provides that
before an acceleration of the loan was declared, the Lender was required to send
her a separate default notice which shall contained certain language.

      12.    Paragraph 22 of her mortgage states:

      Acceleration; Remedies. Lender shall give notice to Borrower prior to
      acceleration following Borrower’s breach of any covenant or agreement
      in this Security Instrument (but not prior to acceleration under Section
      18 unless Applicable Law provides otherwise). The notice shall (1) the
      default; (2) the action required to cure the default; (3) a date, not less
      than 30 days from the date the notice is given to Borrower, by which the
      default must be cured; and (4) that failure to cure the default on or
      before the date specified in the notice may result in acceleration of the
      sums secured by this Security Instrument, and sale of the Property. The
      notice shall further inform Borrower of the right to reinstate after
      acceleration and the right to bring a Court action to assert the
                                          3
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 4 of 29 PageID #: 4



      nonexistence of a default or any other defense of Borrower to
      acceleration and sale. If the default is not cured on or before the date
      specified in the notice, Lender, at its option, may require immediate
      payment of all sums secured by this Security Instrument without
      further demand and may invoke the STATUTORY POWER OF SALE
      and any other remedies provided in this Section 22, including but not
      limited to, reasonable attorneys’ fees and cost of title evidence.
      If Lender invokes the STATUTORY POWER OF SALE, Lender shall
             mail a copy of a notice of sale to Borrower, as provided in Section
      15. Lender shall publish the notice of sale and the Property shall be
      sold in the manner prescribed by applicable law. The proceeds of the
      sale shall be applied in the following order: (a) to all expenses of the
      sale, including but not limited to, reasonable attorneys’ fees and costs of
      the title evidence; (b) to all sums secured by this Security Instrument;
      and (c) the excess to the person or persons legally entitled to it.

       13. Paragraph 22 of the mortgage, contains conditions for the
exercise of the statutory power of sale. Specifically the provisions in paragraph 22
of the mortgage were a condition precedent to the exercise of the power of sale of
the mortgage.

      14.     Plaintiff has not been mailed a notice in compliance with paragraph
22 or paragraph 15 of the mortgage.

      15. Instead of mailing Plaintiff a default letter, Nationstar mailed what it
claimed to be a default letter, dated April 10, 2018, to 1200 Reservoir Avenue,
Cranston, RI 02920-6012.

      16. This letter was not deposited into the United States mail until April
12, 2018 and was never mailed to Plaintiff.

      17.    A copy of this letter is attached as Exhibit C.

     18. Plaintiff never designated 1200 Reservoir Avenue, Cranston, RI
02920 as her address for mailing of notices.

      19. This was the address of her former attorney, who was not representing
her on April 10, 2018 and had not represented her since she had filed Chapter 13
Bankruptcy with another attorney on December 12, 2016.


                                          4
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 5 of 29 PageID #: 5



      20. Paragraph 15 of Plaintiff’s mortgage requires that any notice to her in
connection with this Security Instrument shall be deemed to have been given to her
when mailed by first class mail or when actually delivered to her notice address if
sent by other means.

       21. Paragraph 15 of her mortgage also requires that the Notice shall be the
Property Address unless she has designated a substitute notice address by notice to
the lender.

          22.   Plaintiff never designated a change of address to the lender or to any
entity.

      23. I have never indicated to Nationstar or anyone that the address for
notices to be sent to her was 1200 Reservoir Avenue, Cranston, Rhode Island
02920.

      24.       Since Plaintiff has never changed my mailing address, this Notice was
defective.

      25.    In addition, Federal National Mortgage Association has not provided
her a Notice of Foreclosure Counseling pursuant to R.I.G.L 34-27-3.1.
      26. The former mortgagee, Nationstar Mortgage, through its attorney
mailed Plaintiff a Notice of Foreclosure Counseling on behalf of Nationstar, dated
August 21, 2018.

          27.   A copy of this Notice from Nationstar Mortgage is attached as Exhibit
D.

     28. Plaintiff’s mortgage was assigned to Federal National Mortgage
Association on September 18, 2018.

      29. After September 18, 2018, Federal National Mortgage Association
did not provide Plaintiff this statutorily required notice.

          30.   This statute provides:

34-27-3.1. Foreclosure counseling.

(a) No less than forty-five (45) days prior to initiating any foreclosure of real estate
pursuant to subsection 34-27-4(b), the mortgagee shall provide to an individual

                                             5
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 6 of 29 PageID #: 6



consumer mortgagor written notice of default and the mortgagee's right to foreclose
by first class mail at the address of the real estate and, if different, at the address
designated by the mortgagor by written notice to the mortgagee as the mortgagor's
address for receipt of notices.

(b) The written notice required by this section shall be in English and Spanish and,
provided the same is then available, shall advise the mortgagor of the availability of
counseling through HUD-approved mortgage counseling agencies and, the toll-free
telephone number and website address maintained to provide information regarding
no-cost HUD-approved mortgage counseling agencies in Rhode Island. The written
notice may also contain any other information required under federal law. A form of
written notice meeting the requirements of this section shall be promulgated by the
department of business regulation for use by mortgagees at least thirty (30) days prior
to the effective date of this section. Counseling shall be provided at no cost to the
mortgagee.

(c) Failure of the mortgagee to provide notice to the mortgagor as provided
herein shall render the foreclosure void, without limitation of the right of the
mortgagee thereafter to reexercise its power of sale or other means of foreclosure
upon compliance with this section. The mortgagee shall include in the foreclosure
deed an affidavit of compliance with this section.

(d) As used herein and in this chapter, the term "HUD" means the United States
Department of Housing and Urban Development and any successor to such
department.

      31. Federal National Mortgage Association, nor any entity acting on its
behalf has not mailed Plaintiff a Notice of Foreclosure Counseling pursuant to
R.I.G.L 34-27-3.1.

      32.    Federal National Mortgage Association has not mailed Plaintiff client
a Notice of Mediation pursuant to R.I.G.L 34-27-3.2.

      33. Nationstar, mailed Exhibit E to her former attorney, a purported
Notice of Mediation dated May 24, 2018 to:

      Lema, Danielle
      Att: John B. Ennis 1200 Reservoir Avenue
      Cranston RI 02914



                                            6
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 7 of 29 PageID #: 7



     34. Plaintiff never designated 1200 Reservoir Avenue, Cranston, RI
02914 or 02920 as her designated address.

       35. The Rhode Island Mediation statute requires any mortgagee seeking
to foreclosure pursuant to R.I.G.L 34-27-4 to first mail the mortgagee a Notice of
Mediation.

      36. Federal National Mortgage Association has never mailed Plaintiff
such a Notice of Mediation.

      37. Contrary to the foreclosure policy of FHFA, neither Nationstar,
Fannie Mae nor FHFA provided Plaintiff an opportunity for an evidentiary
hearing with Fannie Mae or FHFA at which she could have an opportunity to:

a.     confront and cross-examine persons who supplied information upon which
the foreclosure action is grounded
b.     present arguments and evidence to dispute the allegations of Nationstar,
Fannie Mae and FHFA prior to the termination of my interest in the Property;
c.      be represented by counsel during a hearing prior to the termination of my
interest in the Property;
d.      and to have a neutral informal hearing officer make a determination based
on applicable law and the evidence adduced at a hearing prior to the termination of
the Plaintiff’s interest in the Property.

      38. Had Plaintiff been provided an opportunity for a hearing, she could
have presented evidence to challenge the foreclosure in one or more of the
following ways:

         a. Whether Fannie Mae is the current holder of the Mortgage and
            authorized to exercise the power of sale;

         b. Whether the Defendants provided all required pre-foreclosure notices
            under state and federal law and the mortgage documents;

         c. Whether the Defendants sent a Notice of Default that strictly complies
            with Paragraph 22 of the Mortgage;

         d. Whether the Defendants complied with the provisions of R.I.G.L 34-
            27-3.1 for this foreclosure attempt:


                                         7
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 8 of 29 PageID #: 8



            e. Whether the Defendants complied with the provisions of R.I.G.L 34-
               27-3.2 and afforded her mediation, and

            f. Whether the Defendants acted in good faith in their review and offers
               of loss mitigation.

     39.    Fannie Mae under the conservatorship of FHFA is a governmental
agency and Plaintiff is entitled to due process of law, which requires it to
commence a judicial foreclosure, rather than exercise the statutory power of sale.
 12.


                           GENERAL FACTUAL ALLEGATIONS

               The Conservatorship of FHFA over Fannie Mae

      40. In accordance with the Housing and Economic Recovery Act of 2008
(“HERA”), the federal government established FHFA as a federal agency to
supervise and regulate Fannie Mae and affiliated entities, the Federal Home Loan
Mortgage Corporation (“Freddie Mac”) and affiliated entities, and any Federal
Home Loan Bank. See 12 U.S.C. §§ 4502 (20), 4511(b)(2).

       41. Among the powers the federal government granted to the FHFA
pursuant to HERA was the power of its Director to place Fannie Mae into
conservatorship under the FHFA and the power of the FHFA to operate and control
all of Fannie Mae’s operations as its conservator.

      42. On or about September 7, 2008, the Director of the FHFA placed
Fannie Mae under the conservatorship of the FHFA. See Statement of FHFA
Director James B. Lockhart, http://www.treasury.gov/press-center/press-
releases/Documents/fhfa_statement_090708hp1128.pdf , accessed May 12, 2014.

       43. In January 2010, the Congressional Budget Office (hereafter “CBO”)
concluded that the actions taken by FHFA to place Fannie Mae under
conservatorship “[made Fannie Mae . . . part of the government and [implied] that
[its] operations should be reflected in the federal budget.” Budgetary Treatment of
Fannie Mae and Freddie Mac, (Congressional Budget Office Background Paper,
2010), available at www.cbo.gov/publications/41887 at pages 1, 6.

      44.      In 2010, the CBO estimate projected cost of the Federal Governments
                                           8
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 9 of 29 PageID #: 9



investment in Fannie Mae between 2009 and 2019 at $389 billion.

       44. In 2013, the CBO again concluded, “the federal government is now
the effective owner of [Fannie Mae], any gain or loss arising from a change in the
way the distressed mortgages are handled by [Fannie Mae] would ultimately
accrue to taxpayers.” See Options for Principal Forgiveness in Mortgages
Involving Fannie Mae and Freddie Mac (Congressional Budget Office, Mitchell
Remy & Damien Moore, Working Paper No. 2013-02) available at
www.cbo.gov/publication/44114 at page 1.

      45. As conservator, FHFA controls all of the powers of the shareholders
and board of directors of Fannie Mae. See Federal National Mortgage
Association, Annual Report, Form 10-K, for the fiscal year ended December 31,
2014 http://www.fanniemae.com/resources/file/ir/pdf/quarterly-annual-
results/2014/10k_2014.pdf , , at page 25, 162, 166. Shareholders no longer vote
for members of Fannie Mae’s board of directors, or on any other matters

      46. On November 24, 2008, FHFA reconstituted Fannie Mae’s Board of
Directors, appointed all nine (9) members of the Board as well as the Board
Chairman, and delegated certain powers to the Board while reserving certain
powers to itself.

     47. FHFA may modify or terminate the delegation of authority to the
Board at FHFA’s discretion.

       48. Fannie Mae’s Directors serve on behalf of the conservator FHFA and
exercise his authority as directed by and with the approval, where required of the
conservator. The Directors have no fiduciary duties to any person or entity except
to the conservator FHFA. Accordingly, the Directors are not obligated to consider
the interest of the company, the holders of equity or debt securities unless
specifically directed to do so by the conservator FHFA. As a result of the
conservatorship, Fannie Mae is not managed with a strategy to maximize
shareholder returns. . FHFA, as both conservator and regulator, and the United
States Treasury, pursuant to the senior preferred stock purchase agreement,
prohibits Fannie Mae from paying any dividends to common shareholders. The
net income of Fannie Mae is not available to common stockholders.

     49. According to the FHFA’s September 7, 2008 explanation of the
conservatorship, there is “no exact time frame that can be given as to when this
conservatorship may end.” FHFA’s conservatorship of Fannie Mae will end,
                                         9
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 10 of 29 PageID #: 10



 according to said explanation, when the Director of FHFA issues an order
 terminating the conservatorship, after the Director determines that FHFA’s “plan
 to restore the Company to a safe and solvent condition has been completed
 successfully.” See FHFA, Questions and Answers on Conservatorship, (Sept. 7,
 2008), available at http://www.treasury.gov/press-center/press-
 releases/Documents/fhfa_consrv_faq_090708hp1128.pdf. at page 2; (“Our
 conservatorship has no specified termination date, and we do not know when or
 how the conservatorship with terminate, whether we will continue to exist
 following conservatorship, what changes to our business structure will be made
 during or following the conservatorship, or what ownership interest, if any, our
 current common and preferred stockholders will hold in us after the
 conservatorship is terminated.”).

       50. As a result of FHFA’s conservatorship of Fannie Mae, since
September 6, 2008, and continuing now and for the foreseeable future, FHFA
directly controls and operates Fannie Mae with all the powers of the shareholders,
directors, and officers of Fannie Mae, owns title to all the assets of Fannie Mae,
and conducts all business of Fannie Mae.

       51. HERA does contain a provision automatically terminating FHFA’s
conservatorship of Fannie Mae, namely if FHFA’s director appoints FHFA as
receiver of Fannie Mae. See 12 U.S.C. 4617(a)(4)(D). However, FHFA’s control
over Fannie Mae will not be terminated upon its being appointed as receiver.
There is no other law, regulation, policy or directive that provides either a date or
specifies conditions by which FHFA’s control over Fannie Mae will terminate.

       52. Even if the conservatorship were terminated by means other than the
appointment of FHFA as receiver of Fannie Mae, Fannie Mae will remain subject
to the control of the United States Treasury through the senior preferred stock
purchase agreement, senior preferred stock, and warrant to purchase common
stock, which can only be canceled or modified with the consent of the United
States Treasury.

        53. From 2009 through the first quarter of 2012, Fannie Mae received a
total of $116.1 billion from Treasury under the senior preferred stock purchase
agreement to maintain a zero net worth. Because the senior preferred stock had an
initial liquidation preference of $1 billion, the current aggregate liquidation
preference in



                                          10
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 11 of 29 PageID #: 11



      54. The United States Treasury owns 100% of the senior preferred stock
of Fannie Mae, and holds warrants to purchase 79.9% of the common stock of
Fannie Mae at a nominal price on a fully diluted basis on the date of exercise. See
at page 26, 27; see also Fact Sheet: Treasury Senior Preferred Stock Purchase
Agreement http://www.fhfa.gov/Conservatorship/Documents/Senior-Preferred-
Stock-Agree/2008-8-7_SPSPA_FactSheet_508.pdf

       55. By virtue of the senior preferred stock purchase agreement, as
amended, the United States Treasury is entitled to receive quarterly dividends
equal to the entire net worth of Fannie Mae, which results in every dollar of
earnings being paid to the United States Treasury Similarly, Fannie Mae is not
permitted to retain earnings, rebuild a capital position, or pay dividends or other
distributions to stockholders other than the United States Treasury.

      56. Including the 2014 dividend payments to the United States Treasury,
Fannie Mae will have paid a total of $134.5 billion in dividends to Treasury on the
senior preferred stock. However, under the terms of the senior preferred stock
purchase agreement, dividend payments do not offset prior Treasury draws, and,
therefore, the Treasury’s ownership interest in Fannie Mae is not diminished by
reason of the dividends.

       57. The CBO considers the payments from Fannie Mae to the Treasure
“intragovernmental payments, which to not affect net federal outlays.”

       58. Pursuant to the senior preferred stock purchase agreement, Fannie
Mae is not permitted to redeem the senior preferred stock prior to the termination
of the United States Treasury’s funding commitment, which commitment will not
terminate until all of Fannie Mae’s liabilities have been satisfied.

       59. Because Fannie Mae was chartered by Congress to further
governmental objectives related to the secondary mortgage market and national
housing policies, because the federal government maintains a substantial
ownership interest in Fannie Mae, because Fannie Mae is substantially funded by
the federal government, because the Board of Directors of Fannie Mae is entirely
appointed by FHFA, and because Fannie Mae is under the control of FHFA and/or
the United States Treasury, Fannie Mae is an agency or instrumentality of the
United States for the purpose of individual rights guaranteed against the federal
government by the United States Constitution.



                                          11
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 12 of 29 PageID #: 12




   The Agency Relationship between FHFA and Fannie Mae and Nationstar

        60. Fannie Mae purchases mortgages that meet its underwriting standards
from originators such as banks or thrifts. Fannie Mae holds these mortgages in its
retained portfolios or packages them into mortgage-backed securities that it sells to
investors. See FHFA Office of Inspector General Evaluation Report, FHFA’s
Oversight of the Servicing Alignment Initiative, February 12, 2014, available at
http://fhfaoig.gov/Content/Files/EVL-2014-003.pdf at page 6.

      61. For the mortgages that Fannie Mae purchases, Fannie Mae enters into
contracts with mortgage servicers, including the “Servicing Guide” and other
agreements. Under the terms of these agreements, the servicer collects mortgage
payments, sets aside taxes and insurance premiums in escrow, forwards interest
and principal payments to the contractually designated party, and responds to
payment defaults. .

       62. Through the “Servicing Guide” and other agreements, Fannie Mae
 established certain requirements for its servicers to follow when it performs its
 servicing duties, which include specific instructions on mitigating losses after
 borrowers default and conducting foreclosures on behalf of Fannie Mae.

        63. After FHFA placed Fannie Mae into conservatorship, FHFA has
engaged in continuous supervision over its servicers, including Wells Fargo. See
FHFA Office of Inspector General, FHFA’s Supervision of Freddie Mac’s
Control’s over Mortgage Servicing Contractors, March 7, 2012, available at
http://fhfaoig.gov/Content/Files/AUD%202012-001_0.pdf . FHFA’s Office of
Inspector General describes “continuous supervision” as “a wide range of ongoing
activities designed to monitor and analyze [Fannie Mae’s] overall business profile,
including any trends or associated emerging risks.”

       64. Among other supervisory actions, in April, 2011, FHFA created the
Servicer Alignment Initiative, as amended by four additional initiatives beginning
in January 2012 (collectively, “SAI”), by which the FHFA directs the actions taken
by Fannie Mae’s mortgage servicers when servicing a delinquent mortgage loan, in
order to maximize the financial benefits to Fannie Mae, and ultimately to the
taxpayers.

       65. Through the SAI, the FHFA directed Fannie Mae to update its
servicing guidelines by adding new standards and timelines by which servicers
were to manage delinquent mortgages.
                                          12
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 13 of 29 PageID #: 13




      66. Through the SAI, the FHFA created specific requirements for
servicers to follow including state-level timelines for the processing of foreclosures
from the date of referral to the attorney/trustee through the date of the foreclosure
sale.

       67. Through the SAI, the FHFA has directed Fannie Mae’s servicers to
use non-judicial foreclosure procedures, which authorize the seizure of property
without a pre-deprivation hearing as required by the Due Process Clause of the
Fifth Amendment.

      68. Nationstar had referred the Plaintiff’s Mortgage account to Brock .C.
to exercise the statutory power of sale and foreclose on the Plaintiff’s home.

       69. Neither Nationstar, Fannie Mae, nor FHFA have provided the Plaintiff
an opportunity for an evidentiary hearing with Fannie Mae or FHFA at which the
Plaintiff could have an opportunity to: confront and cross-examine persons who
supplied information upon which the foreclosure action is grounded; present
arguments and evidence to dispute the allegations of Nationstar, Fannie Mae, and
FHFA prior to the termination of her interest in the Property; be represented by
counsel during a hearing prior to the termination of her interest in the Property;
and to have a neutral hearing officer make a determination based on applicable law
and the evidence adduced at a hearing prior to the termination of the Plaintiff’s
interest in the Property.

      70. Had the Plaintiff had an opportunity for a hearing, he could have
presented evidence to challenge the foreclosure in one or more of the following
ways:

a.     Fannie Mae did not comply with the terms of the mortgage and did not mail
her a default notice pursuant to the terms of the mortgage.
b.     A Notice of Foreclosure Counseling by Fannie Mae was not provided to the
Plaintiff.
c.     A Notice of Mediation by Fannie Mae was not mailed to the Plaintiff

COUNT I – DEPRIVATION OF PROPERTY WITHOUT DUE PROCESS

      71.    Plaintiff realleges and incorporates paragraphs 1-70 by reference.

      72.    Fannie Mae, and FHFA acted jointly to seek to deprive the Plaintiff of
                                         13
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 14 of 29 PageID #: 14



her ownership rights in the Property by seeking conducting a foreclosure sale
pursuant to Rhode Island General Laws Chapter 34-27, entitled “Mortgage
Foreclosure and Sale,” which authorizes mortgagees to foreclose the rights of an
equitable title holder without judicial process or the opportunity to be heard before
the foreclosure sale.

       73. When used by a federal government actor, the procedures of Rhode
Island General Laws Chapter 34-27 do not satisfy the Due Process Clause of the
Fifth Amendment before depriving an owner of his or her property. Specifically,
Chapter 34-27 does not provide for adequate notice, an opportunity to be heard
before the deprivation of his property, or the opportunity to recover appropriate
damages for an improper deprivation of property.

      74. Pursuant to the Due Process Clause of the Fifth Amendment to the
United States Constitution, Fannie Mae and FHFA, as agencies and/or
instrumentalities of the federal government, owed a higher degree of notice and
hearing to Plaintiff than is provided by Rhode Island General Laws chapter 34-27
before depriving the Plaintiff of her property.

       75. The Plaintiff has a significant property interest at stake. The
foreclosure, if allowed to stand, permanently deprives the Plaintiff of her
ownership, possession, and use of the Property, which she uses as her primary
residence; clouds the title to the Property; impairs her ability to sell, rent, or
otherwise alienate the Property; reduces the chance of her obtaining a future loan
or mortgage; subjected her to eviction; and jeopardizes her security in a dwelling
place.

       76. There is a significant risk of an erroneous deprivation of the Plaintiff’s
interest through the procedures used by Fannie Mae, and FHFA pursuant to RI
General Law’s chapter 34-27. To prevent an erroneous deprivation of property, the
Due Process Clause of the Fifth Amendment to the United States Constitution
requires Fannie Mae, and FHFA to provide Plaintiff with an opportunity to be
heard at a meaningful time on, inter alia, any challenge to the true ownership of
the Note; any challenge to Fannie Mae’s and/or FHFA’s authority to foreclose on
behalf of the owner of the Note; any challenge to Fannie Mae’s and/or FHFA’s
determination of default under the Note and Fannie Mae’s and/or FHFA’s
calculation of deficiency; to challenge Fannie Mae’s and/or FHFA’s determination
that the Plaintiff is not eligible for a loan modification, a repayment, or other
homeowner assistance option; the opportunity to refinance or reinstate through
other sources of funding; whether Fannie Mae and/or FHFA acted in good faith;
                                         14
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 15 of 29 PageID #: 15



and any challenge to Fannie Mae’s and/or FHFA’s compliance with applicable
notice procedures.

      77. The government’s financial interest in obtaining ownership,
possession, and use of the Property is minimal.

      78. There are no exigent circumstances that would justify the lack of a
pre-deprivation hearing, nor would a meaningful hearing before a neutral party
impose significant fiscal or administrative burdens.

       79. Fannie Mae and FHFA violated the Plaintiff’s Fifth Amendment
procedural due process rights by conducting a non-judicial foreclosure sale
pursuant to Rhode Island General Laws Chapter 34-27 without first providing
adequate notice, a meaningful hearing prior to the deprivation of property, and an
opportunity to recover adequate damages.

    Wherefore Plaintiff demands the following relief:

   A. A declaration that the Fannie Mae’s and FHFA’s use of non-judicial
      foreclosure process in Rhode Island General Laws Chapter 34-27-4 (b), or
      any foreclosure process that does not provide for adequate notice, a
      meaningful evidentiary hearing prior to the deprivation of property, and an
      opportunity to recover damages, violated the Plaintiff’s due process rights
      under the Fifth Amendment to the Constitution of the United States;

   B. A declaration that the any attempt foreclosure sale of the Plaintiff’s Property
      on January 30, 2019 be invalid and void;

   C. Costs and attorney fees.

   D. Such other and further relief as the court considers appropriate.




                                         15
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 16 of 29 PageID #: 16



                                          DANIELLE LEMA
                                          By her Attorney


January 28, 2019                          /s/ John B. Ennis
                                          JOHN B. ENNIS, ESQ. #2135
                                          1200 Reservoir Avenue
                                          Cranston, Rhode Island 02920
                                          (401) 943-9230
                                          Jbelaw75@gmail.com


                                   COUNT II

              BREACH OF CONTRACT AND BREACH OF THE
              COVENANT OF GOOD FAITH AND DEALING

       80. Paragraphs 1-79 are incorporated by reference.

       81. Prior to sending the Plaintiff any Notice of Sale, pursuant to R.I.G.L.
34-27-3.1, the mortgagee or a loan servicer acting on its behalf was required to
mail the Plaintiff a Notice of Default and the Mortgagee’s Right to Foreclose at
least 45 days before mailing a Notice of Sale.

      82. Neither FHFA, Fannie Mae nor Nationstar acting on behalf of Fannie
Mae mailed the Plaintiff a Notice of Default and the Mortgagee’s Right to
Foreclose pursuant to R.I.G.L 34-27-3.1 in conjunction with the mailing of the
Notice of Sale on December 7, 2018.

       83.    R.I.G.L 34-27-3.1, provides:

§ 34-27-3.1. Foreclosure counseling.

(a) No less than forty-five (45) days prior to initiating any foreclosure of real estate
pursuant to subsection 34-27-4(b), the mortgagee shall provide to an individual
consumer mortgagor written notice of default and the mortgagee's right to foreclose
by first class mail at the address of the real estate and, if different, at the address
designated by the mortgagor by written notice to the mortgagee as the mortgagor's
address for receipt of notices.


                                            16
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 17 of 29 PageID #: 17



(b) The written notice required by this section shall be in English and Spanish and,
provided the same is then available, shall advise the mortgagor of the availability of
counseling through HUD-approved mortgage counseling agencies and, the toll-free
telephone number and website address maintained to provide information regarding
no-cost HUD-approved mortgage counseling agencies in Rhode Island. The written
notice may also contain any other information required under federal law. A form of
written notice meeting the requirements of this section shall be promulgated by the
department of business regulation for use by mortgagees at least thirty (30) days prior
to the effective date of this section. Counseling shall be provided at no cost to the
mortgagee.

(c) Failure of the mortgagee to provide notice to the mortgagor as provided herein
shall render the foreclosure void, without limitation of the right of the mortgagee
thereafter to reexercise its power of sale or other means of foreclosure upon
compliance with this section. The mortgagee shall include in the foreclosure deed an
affidavit of compliance with this section.

(d) As used herein and in this chapter, the term "HUD" means the United States
Department of Housing and Urban Development and any successor to such
department.

      84. The failure to provide the Notice of Default and the Mortgagee’s
Right to Foreclose at least 45 days before the Notice of Sale renders any attempted
nonjudicial sale void pursuant to R.I.G.L. 34-27-3.1.

      85. Neither Fannie Mae, FHFA nor Nationstar mailed the Plaintiff a
notice in the form required pursuant to the provisions of paragraph 22 of the
mortgage.

       86. Before an acceleration of the loan was declared, the Lender or its
assignee was required to send Plaintiff a notice to her home address which
specified:

             a.     the default;

             b.    the action required to cure the default, stating a date, not less
             than 30 days from the date the default must be cured;

             c.    that failure to cure the default on or before the date specified in
             the Notice may result in the acceleration and sale of our home


                                          17
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 18 of 29 PageID #: 18



             d.    the right to bring a court action to asset the non-existence of a
             default of Borrower to acceleration and sale.

      87. Paragraph 22 of Plaintiff’s mortgage, which contains conditions for
the exercise of the statutory power of sale, reads as follows:

       Acceleration; Remedies. Lender shall give notice to Borrower prior to
acceleration following Borrower’s breach of any covenant or agreement in
this Security Instrument (but not prior to acceleration under Section 18 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default;
(b) the action required to cure the default; (c) a date, not less than 30 days
from the date the notice is given to Borrower, by which the default must be
cured; and (d) that failure to cure the default on or before the date specified in
the notice may result in acceleration of the sums secured by this Security
Instrument and sale of the Property. The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to bring a
court action to assert the non-existence of a default or any other defense of
Borrower to acceleration and sale. If the default is not cured on or before the
date specified in the notice, Lender at its option may require immediate
payment in full of all sums secured by this Security Instrument without
further demand and may invoke the STATUTORY POWER OF SALE and
any other remedies permitted by Applicable Law. Lender shall be entitled to
collect all expenses incurred in pursuing the remedies provided in this Section
22, including, but not limited to, reasonable attorneys’ fees and costs of title
evidence.

       If Lender invokes the STATUTORY POWER OF SALE, Lender shall
mail a copy of a notice of sale to Borrower as provided in Section 15. Lender
shall publish the notice of sale, and the Property shall be sold in the manner
prescribed by Applicable Law. Lender or its designee may purchase the
Property at any sale. The proceeds of the sale shall be applied in the following
order: (a) to all expenses of the sale, including, but not limited to, reasonable
attorneys’ fees; (b) to all sums secured by this Security Instrument; and (c)
any excess to the person or persons legally entitled to it.

       88. The provisions in paragraph 22 of the mortgage were a condition
precedent to the exercise of the power of sale of the mortgage. There was no
compliance with the terms of the mortgage to exercise the statutory power of sale
as indicated above. Any alleged exercise of the statutory power of sale to Plaintiff


                                         18
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 19 of 29 PageID #: 19



was defective because a default notice and a valid acceleration notice were never
sent as required by paragraph 22 of the mortgage.

       89.    Nationstar,without stating that it was mailing the letter on behalf of
Fannie Mae claims to have mailed Plaintiff Danielle Lema a letter dated April 10,
2018 which it claimed to be a default notice. This letter was mailed to her
attorney’s office and not to her.

       90. The failure of the Defendants to comply with the terms of the
mortgage renders void any attempt to commence the alleged foreclosure by
Statutory Power of Sale, without having the statutory ability to exercise the
statutory power of sale.

       91. The statutory power of sale could only be exercised pursuant to the
Plaintiff being sent a default letter pursuant to the terms of the mortgage, followed
by an acceleration letter, a Notice of Mediation pursuant to R.I.G.L 34-27-3.2
And a Notice of Foreclosure Counseling pursuant to R.I.G.L. 34-27-3.1 at least
forty five days before a Notice of Sale pursuant to R.I.G.L.34-27-4.

      92.    Plaintiff did not receive a Notice of Mediation from Nationstar.

      93.    Plaintiff was not mailed a Notice of Mediation by Fannie Mae.

       94. Due to the failure to comply with the terms of the mortgage and the
statutory scheme, Fannie Mae was not contractually authorized to exercise the
statutory power of sale and foreclose on the Plaintiff’s property at any time.

       95. The actions of the Defendants constituted a breach of contract,
resulting in damages to the Plaintiff, who hired an attorney to commence this case.

      96. Plaintiff’s mortgage loan account has been charged unreasonable fees
and expenses for this attempt to foreclose. She has suffered emotional damages
for embarrassment and humiliation by the advertising of a foreclosure of her
home .

       97. The conduct of the Defendants in not complying with the terms of the
mortgage and the provisions of R.I.G.L 34-27-3.1, R.I.G.L. 34-27-3.2 were
willful, wanton and reckless, warranting the imposition of punitive damages.



                                          19
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 20 of 29 PageID #: 20



      98. She has incurred legal fees for the defense of this improper
foreclosure and for the prosecution of this action.

WHEREFORE, Plaintiff demands the following relief:

      a.    Damages against Fannie Mae for failure to comply with the terms of
      the mortgage.

      b.    Damages against Fannie Mae legal fees and actual damages arising
      from the breach of contract and for failure to comply with R.I.G.L. 34-27-1
      and R.I.G.L 34-27-3.2.

      c.    Damages against Fannie Mae for charging the Plaintiff fees and costs
      charged to the mortgage loan account arising from the purported foreclosure
      attempt.

      d.    Legal fees from Fannie Mae pursuant to the provisions of R.I.G.L §
      9-1-45.

      e.    Punitive damages against Fannie Mae.

      f.    All other just and proper relief.


                                       DANIELLE LEMA
                                       By her Attorney

January 28, 2019                       /s/ John B. Ennis
                                       JOHN B. ENNIS, ESQ. #2135
                                       1200 Reservoir Avenue
                                       Cranston, Rhode Island 02920
                                       (401) 943-9230
                                       Jbelaw75@gmail.com




                                         20
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 21 of 29 PageID #: 21



                                 COUNT III
              CLAIM FOR INJUNCTIVE RELIEF AND A PRELIMINARY
                 AND PERMANENT INJUNCTION

        100. Paragraphs 1-99 are incorporated by reference.

         101. Plaintiff will be irreparably harmed if Defendant’s improper
exercise of the statutory power of sale without complying with the terms of the
mortgage is not voided and Defendant, Fannie Mae is allowed to obtain title to
Plaintiff’s home.

        102. The failure of Fannie Mae to comply with the terms of the
provisions of R.I.G.L 34-27-3.1, R.I.G.L 34-27-3.2 and the terms of the
mortgage will render void any attempted foreclosure by Statutory Power of Sale,
without having the statutory power to do so and is a violation of due process
of law.

        103. Plaintiff lives in this property, as her sole residence with hew two
children.

        104. These facts demonstrate that Plaintiff has a substantial likelihood of
success. Likewise a foreclosure of Plaintiff’s property by a party not entitled to
foreclose on the property will cause Plaintiff irreparable harm, which hardship is
greater than any hardship, which may be claimed by defendant.

       105. Such relief sought by Plaintiff will not disserve the public interest if
imposed.

        106. Plaintiff has incurred legal fees and expenses due to the conduct of
the Defendant in not complying with the terms of the mortgage and the
provisions of R.I.G.L 34-27-3.1, R.I.G.L 34-27-3.2 and due to the denial of due
process.

        WHEREFORE, Plaintiff demands that this Court:


      a.     Declare that all actions of Fannie Mae and FHFA in attempting to
      exercise the statutory power of sale and foreclose on the Plaintiff's
      property are void.

                                          21
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 22 of 29 PageID #: 22




      b.     Grant a Preliminary Injunction Restraining and Enjoining Fannie
      Mae and FHFA and any other entity acting on their behalf from seeking to
      exercise the statutory power of sale.

      c.      Grant a Mandatory Injunction ordering Fannie Mae and FHFA not
      to seek to exercise the statutory power of sale.

      d.      Grant all other just and proper relief.

      e.      Award Plaintiff attorney fees for the prosecution of this action.



                                               DANIELLE LEMA
                                               By her Attorney


January 28, 2019                               /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com


                              COUNT IV
                          VIOLATION OF R.I.G.L 19-14.11-4

      107. The allegations of paragraphs 1-106 are incorporated by reference.

      108. Nationstar is a third party loan servicer subject to the provisions of
R.I.G.L. 19-14.11-4.

       109. This statute prohibits third party loan servicers from certain actions.
This statute prohibits the following actions:




                                          22
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 23 of 29 PageID #: 23



§ 19-14.11-4. Prohibited acts and practices.

It is a violation of this chapter for a person to:

(1) Directly or indirectly employ any scheme, device, or artifice to defraud or mislead
borrowers or lenders or to defraud any person.

(2) Engage in any unfair or deceptive practice toward any person.

(3) Obtain property by fraud or misrepresentation.

(4) Use any unfair or unconscionable means in servicing a loan.

(5) Knowingly misapply or recklessly apply loan payments to the outstanding balance
of a loan.

(6) Knowingly misapply or recklessly apply payments to escrow accounts.

(7) Require the unnecessary forced placement of insurance when adequate insurance
is currently in place.

(8) Fail to provide loan payoff information within the time period set forth in chapter
19.

(9) Charge excessive or unreasonable fees to provide loan payoff information.

(10) Fail to manage and maintain escrow accounts in accordance with § 19-9-2.

(11) Knowingly or recklessly provide inaccurate information to a credit bureau,
thereby harming a consumer's credit worthiness.

(12) Fail to report both the favorable and unfavorable payment history of the
consumer to a nationally recognized consumer credit bureau at least annually if the
servicer regularly reports information to a credit bureau.

(13) Collect private mortgage insurance beyond the date for which private mortgage
insurance is required.

(14) Knowingly or recklessly facilitate the illegal foreclosure of real property
collateral.

(15) Knowingly or recklessly facilitate the illegal repossession of chattel collateral.


                                              23
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 24 of 29 PageID #: 24



(16) Fail to respond to consumer complaints in a timely manner.

(17) Conduct any business covered by this chapter without holding a valid license as
required under this chapter, or assist, or aid and abet, any person in the conduct of
business under this chapter without a valid license as required under this chapter.

(18) Fail to comply with any federal or state law, rule, or other legally binding
authority relating to the evaluation of loans for modification purposes or the
modification of loans.

(19) Fail to comply with this chapter, or rules adopted under this chapter, or fail to
comply with any orders or directives from the director, or fail to comply with any
other state or federal law, including the regulations thereunder, applicable to any
business authorized or conducted under this chapter.

      109. By its attempted exercise of the statutory power of sale as alleged,
Nationstar has violated the following provisions of this statute:

 (2) Engage in any unfair or deceptive practice toward any person.

(3) Obtain property by fraud or misrepresentation.

(4) Use any unfair or unconscionable means in servicing a loan.

(14) Knowingly or recklessly facilitate the illegal foreclosure of real property
collateral.

      110. The conduct of Nationstar violates the provisions of this statute and are
deemed by the State of Rhode Island to be illegal acts, which are prohibited the State
of Rhode Island.

      111. These actions are unfair and deceptive and prohibited by law.

      Wherefore Plaintiff demands judgment for actual damages, punitive damages
and legal fees for the actions of Nationstar which violated the provisions of R.I.G.L
19-14.11-4 and to grant all other just and proper relief.




                                            24
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 25 of 29 PageID #: 25



                                             DANIELLE LEMA
                                             By her Attorney


January 28, 2019                             /s/ John B. Ennis
                                             JOHN B. ENNIS, ESQ. #2135
                                             1200 Reservoir Avenue
                                             Cranston, Rhode Island 02920
                                             (401) 943-9230
                                             Jbelaw75@gmail.com



                               COUNT V

           VIOLATION OF THE FAIR DEBT COLLECTION
         PRACTICES ACT, 15 USC 1692 AGAINST NATIONSTAR

      112. Paragraphs 1-111are incorporated by reference.

      113. Nationstar is a debt collector as defined by 15 USC 1692 et seq.
since September 2017 has committed several violations of the Fair Debt
Collection Practices Act (“FDCPA”) and is liable to the Plaintiff for compensatory
damages, statutory damages, and attorney fees and costs for violations.

      114. The primary business of Nationstar is the collection of debts.

       115 On July 3, 2012, when Nationstar commenced servicing Plaintiff’s
mortgage loan account, Plaintiff was delinquent on her mortgage and according to
the records of Nationstar was due for the November 11, 2011 payment.

      116. Nationstar has used unfair and unconscionable means to collect or
attempt to collect a debt against the Plaintiff.

       117. Nationstar, through its attorney, has threatened to commence and has
claimed to have commenced a non-judicial foreclosure to effect dispossession of
the Plaintiff of her property even though Nationstar and Fannie Mae had no
present right to possession of the property claimed as collateral through an
enforceable security interest.

                                        25
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 26 of 29 PageID #: 26



      118. It also made a threat to take legal action which could not legally be
taken. Specifically it stated, through its attorney, by the letter dated December 7
2018 that a Mortgage Foreclosure sale of the Plaintiff’s property would occur on
January 30, 2019 at 12:00 PM.

      119. The threat to conduct a Mortgage Foreclosure Sale on January 30,
2019 was a deceptive action on the part of Nationstar due to the failure to provide a
Notice of Foreclosure counseling, a Notice of Mediation or a default notice
pursuant to the terms of the mortgage and due to the fact that Fannie Mae as a
governmental actor was required to foreclose judicially and not by the statutory
power of sale.

     120. Each of these actions of Nationstar was a violation of 15 U.S.C.
1692e(5).

      121. The facts alleged in this complaint establish that Fannie Mae did not
have the present right to possession of the property claimed as collateral through an
enforceable security interest.

       122. As alleged above, Nationstar violated 15 U.S.C 1692e(5) by
threatening to take legal action which it could not take.

       123. Nationstar also violated section 1692e of the FDCPA by using false
deceptive and misleading representations or means in connection with the
collection of this alleged debt.

       124. Nationstar made false representations regarding the character and
legal status of the debt, namely that the loan had been accelerated and that Fannie
Mae could exercise the statutory power of sale.

      125. All the actions of Nationstar, alleged in this complaint, were designed
to compel the Plaintiff to pay monies to Nationstar on behalf of Fannie Mae,
individually and through its attorney, on behalf of the alleged owner of the note
and mortgage under the false threat of foreclosure of her home unless she made
such a payment to Nationstar, through its attorney on behalf of the entity, which
claimed to own the note.

      126. 15 U.S.C. § 1692(f) provides that a debt collector may not use unfair
or unconscionable means to collect or attempt to collect any debt.


                                         26
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 27 of 29 PageID #: 27



      127. 15 U.S.C. § 1692(d) provides that a debt collector may not engage in
any conduct the natural consequence of which is to harass, oppress, or abuse any
person in connection with the collection of a debt.

       128. Nationstar violated 15 U.S.C. § 1692(f) because its conduct as
outlined herein constitutes an unconscionable means to collect or to attempt to
collect a debt.

     129. Nationstar violated 15 U.S.C. § 1692(d) by employing an unfair and
unconscionable means to collect the subject debt.

       130. Nationstar conduct has caused Plaintiff to suffer great emotional
distress driven by the fear that she might lose her home which has resulted in loss
of sleep, anxiety, depression, and embarrassment.

     131. Nationstar’s conduct was outrageous, willful, and wanton, and it
showed a reckless disregard for Plaintiff's rights.

       132. The Plaintiff has incurred actual damages as a result of the violations
of the FDCPA:

             a.      Plaintiff has incurred costs for gasoline to visit her attorney on
             at least two occasions driving to her attorney’s office for two round
             trips totaling more than 13.4 miles. The IRS standard mileage
             allowance provides for .56 per mile.

             b.     Plaintiff has used her cell phone to call and receive calls from
             her attorney. These calls are charged to her pursuant to her cell phone
             usage and monthly fees.

             c.   Plaintiff has used electricity to recharge her cell phone for calls
             when she spoke with her attorney regarding this foreclosure.

             d.     She has incurred attorney fees and costs to respond to these
             false communications.

             e.    She has suffered emotional damages for embarrassment and
             humiliation by the advertising of a foreclosure of her home.



                                          27
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 28 of 29 PageID #: 28



             f.     She has incurred legal fees to communicate with Nationstar’s
             attorney to cancel this improper attempted sale.

             g.    Her mortgage loan account has been charged unreasonable fees
             and costs for uncorroborated and unreasonable and unnecessary
             property inspections and improper legal fees and costs. These fees
             include the following inaccurate fees:

             Legal fees of $2212.00
             Property inspection fees of $105.00.
             Charges for property maintenance of $225.00 which were not
             incurred.

      133. The property inspection charges on this statement were neither
reasonable nor necessary as the servicer was aware that the consumer’s property
was occupied and it is unreasonable for to charge monthly property inspection fees.

       134. The purpose of property inspection fees is to safeguard the
property and a computer generated automatic ordering or property inspection fees
is not a valid fee charged to the mortgage loan account.

       135. The charges for property inspection fees was not actually paid
to the vendor.

      136. Some of these legal fees were charged while the Plaintiff was in
bankruptcy without any Court approval.

      137. These legal fees were neither reasonable not necessary, nor authorized
by the terms of the mortgage, nor actually paid by Nationstar.

       138. As a result of the above described acts of Nationstar it is liable to the
Plaintiff for actual damages, statutory damages, attorney’s fees and costs.

      139. Plaintiff has incurred legal fees in this action.

      WHEREFORE, Plaintiff demands that Judgment be entered against

Nationstar for the following relief:



                                          28
Case 1:19-cv-00036-JJM-LDA Document 1 Filed 01/28/19 Page 29 of 29 PageID #: 29



      A.    Judgment against Nationstar for actual damages, and statutory
            damages of $1,000.00 for each violation of the FDCPA.

      B.    Legal fees for the prosecution of this action.

      C.    For all other just and proper relief.

                                              DANIELLE LEMA
                                              By her Attorney


 January 28, 2019                             /s/ John B. Ennis
                                              JOHN B. ENNIS, ESQ. #2135
                                              1200 Reservoir Avenue
                                              Cranston, Rhode Island 02920
                                              (401) 943-9230
                                              Jbelaw75@gmail.com


Plaintiff demands a Trial by Jury on all Claims Triable by a Jury




                                         29
